Martin, Ch. J.,
in a concurring opinion, held that the defendant’s acts showed an intention to convert the property, which was sufficient.
The great difficulty ordinarily in sustaining an action of trover in favor of a tenant in common of personal property against his cotenant is, that each tenant has the right to the possession of the whole, and the mere possession and use of the whole by one will not constitute a conversion. But the facts in this case clearly constitute a conversion upon principle and authority. The defendant has attempted and intended to deprive the plaintiff of his share in the cattle. All his acts were tortious.
It may be urged with great force that the defendant’s wrongful acts have terminated the cotenancy, and the plaintiff may so regard it and recover of the defendant for the wrong.
I discover no errors in the case calling for correction. The verdict is well sustained and is entirely just.
The motion for a new trial is denied, and judgment for the plaintiff ordered upon the verdict in his favor.